Citation Nr: 0327817	
Decision Date: 10/16/03    Archive Date: 10/28/03	

DOCKET NO.  99-06 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for scarring as 
the residual of the surgical excision of a skin lesion 
(malignant melanoma) from the midback at a Department of 
Veterans Affairs (VA) medical facility on December 6, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

This case was previously before the Board in June 2000, at 
which time it was remanded for additional development.  The 
case is before the Board for appellate review.  


REMAND

The veteran in this case seeks compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for claimed excessive 
scarring of his back, allegedly the result of improperly 
performed surgery and follow up at a VA medical facility in 
December 1996.  In pertinent part, it is argued that the 
surgical excision of a malignant melanoma from the veteran's 
midback performed at that time was undertaken in a "rushed" 
and "unprofessional" manner, resulting in the subsequent 
"gaping" of the surgical wound, for which the veteran 
received inadequate follow-up treatment.  

In July 2000, the veteran underwent a VA medical examination 
to determine whether the scarring and other residuals of the 
midback following the December 1996 surgery for excision of a 
skin lesion (malignant melanoma) caused additional disability 
and was the result of negligence on the part of VA.  The 
examination was conducted by a VA gastroenterologist, when, 
perhaps, a surgeon would have been better suited to make such 
an assessment.

In that regard, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
The VA has promulgated regulations to implement the 
provisions of this law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that, despite the issuance (in October 2001) 
of a Supplemental Statement of the Case containing certain of 
the regulatory provisions pertaining to the VCAA, and an 
April 2003 letter purporting to inform the veteran of his 
rights under that Act, the RO has failed to provide the 
veteran and his representative with adequate notice of the 
VCAA, or of the information and evidence necessary to 
substantiate his claim.  This lack of notice constitutes a 
violation of the veteran's due process rights.  Under the 
circumstances, the case must be remanded to the RO in order 
that the veteran and his representative may be provided with 
such notice.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2003, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should be afforded a VA 
surgical examination to determine whether 
there is disability if the midback caused 
by negligent practices on the part of VA.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The surgeon 
conducting the examination is to indicate 
(1) whether the veteran suffered 
additional disability as a result of the 
December 1996 surgery and subsequent 
treatment of the wound site; (2) whether 
any such disability was not a necessary 
consequence of the December 1996 surgery 
and subsequent treatment of the wound 
site; (3) whether the additional 
disability resulted from the negligence 
of VA treatment providers.  Reasons and 
bases for the opinions rendered must be 
provided.  

3.  The RO should then review the claims 
file, and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(2002), and in 38 C.F.R. § 3.159 (2003) 
are fully complied with and satisfied.  
Compliance requires that the veteran be 
notified, via letter, of any information 
and any medical or lay evidence not 
previously provided to the Secretary that 
is necessary to substantiate the claim.  
A general form letter, prepared by the RO 
not specifically addressing the 
disability or disabilities at issue is 
not acceptable.  The RO must indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  After the 
veteran and his representative have been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond. 

4.   The RO should then review the 
veteran's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for scarring of the back as the 
residual of the surgical excision of a 
skin lesion (malignant melanoma) at a VA 
medical facility on December 6, 1996.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




			
	RENÉE M. PELLETIER	S. L. KENNEDY
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


	Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


